           Case 2:20-cv-00787-APG-DJA Document 7 Filed 06/22/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CARY LEE PETERSON,                                       Case No.: 2:20-cv-00787-APG-DJA

 4          Plaintiff                                        Order Accepting Report and
                                                       Recommendation, Denying Application to
 5 v.                                                   Proceed in Forma Pauperis, and Setting
                                                              Deadline to Pay Filing Fee
 6 GUARDIAN FOR J. DOE, JOHN DOE,
                                                                      [ECF Nos. 4, 5]
 7          Defendant

 8         On May 21, 2020, Magistrate Judge Albregts recommended that plaintiff Cary Peterson’s

 9 application to proceed in forma pauperis be denied and that I set a deadline for him to pay the

10 full $400 filing fee. ECF No. 5. Peterson did not file objection. Thus, I am not obligated to

11 conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring

12 district courts to “make a de novo determination of those portions of the report or specified

13 proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114,

14 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings

15 and recommendations de novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

17 (ECF No. 5) is accepted and plaintiff Cary Peterson’s application for leave to proceed in forma

18 pauperis (ECF No. 4) is DENIED.

19         I FURTHER ORDER that by July 22, 2020, plaintiff Cary Peterson shall pay the full

20 filing fee of $400. Failure to pay the fee will result in this case being dismissed without

21 prejudice.

22         DATED this 22nd day of June, 2020.

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
